MEMORANDUM ***
The district court did not err in granting summary judgment for defendants on Crumbaker’s claim of discrimination on the basis of disability. “[0]ne must have an actual disability” to sue under this provision of the Americans with Disabilities Act, Sutton v. United Air Lines, Inc., 527 U.S. 471, 478, 119 S.Ct. 2139, 144 L.Ed.2d 450 (1999), and plaintiffs self-diagnosis, plaintiff lacking adequate qualifications, is insufficient to make a prima facie showing of *810disability. See 42 U.S.C. § 12102(2)(A) (2000).
Nor did the district court err in granting defendants summary judgment on plaintiffs claim that she suffered discrimination because defendants regarded her as disabled. See 42 U.S.C. § 12102(2)(C) (2000). Plaintiff failed to make a prima facie showing that defendants believed she had an “impairment that substantially limits one or more of [her] major life activities.” 42 U.S.C. § 12102(2)(A) (2000). Defendants’ knowledge of plaintiffs purported impairment was insufficient to demonstrate that they regarded her as disabled.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.